DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,314,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as line numbers] the instant claims as follows:
As per claim 1:
The patent claim 1 teaches a system comprising: a storage system comprising control circuitry and a memory array having multiple groups of memory cells [lines 1-3], wherein the control circuitry is configured to: maintain an error recovery data structure in the storage system for a set of codewords (CWs) [lines 4-6], the error recovery data structure storing indications that specific CWs are correctable or not correctable by specific error handing (EH) steps of a set of multiple EH steps [lines 15-20, the steps “storing” and “determining” as recited imply that the error recovery data structure storing indications that specific CWs are correctable or not correctable by specific error handing (EH) steps of a set of multiple EH steps]; and determine an order of EH steps for the storage system based on the error recovery data structure [lines 13-14; the “determining” step here implies that the order of EH steps for the storage system is determined based on the error recovery data structure.  This is because “specific EH steps” dictate the order].
The patent claim 1 teaches all of the limitations in the instant claim 1.  Therefore, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-20:
Similarly to claim 1 above, the claimed limitations of claims 2-20 can also be founded in the patent claims 1-19.
Allowable Subject Matter
Claims 1-20 appears to contain allowable subject matter. None of the prior art of record teaches or fairly suggests the combination of limitations in all the claims which are not found in the prior art references. The limitations are maintaining an error recovery data structure in the storage system for a set of codewords and determining an order of error handling steps for the storage system based on the error recovery data base.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaertner et al., US 2013/0007511, teaches a recovery table [see para. 0066].
Satoh et al., US 2007/0247744, teaches a table including a step of, if an error occurs, identifying an execution steps of error recovery processing thereof [see para.0020].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137